UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6396


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BERNARD GARY SMITH, a/k/a Sonny,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.       Leonie M. Brinkema,
District Judge. (1:03-cr-00222-LMB-1; 1:12-cv-01515-LMB)


Submitted:   July 18, 2013                 Decided:   July 23, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bernard Gary Smith, Appellant Pro Se.       Jonathan Leo Fahey,
Assistant United States Attorney, Adrienne Frazier, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bernard       Gary     Smith     seeks      to    appeal        the    district

court’s    order    construing       his     motion     to    dismiss       as    a    motion

pursuant to 28 U.S.C.A. § 2255 (West Supp. 2013), and denying it

as successive.           The order is not appealable unless a circuit

justice    or    judge    issues    a   certificate          of    appealability.          28

U.S.C. § 2253(c)(1)(B) (2006).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating          that   reasonable      jurists         would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El      v.   Cockrell,        537    U.S.    322,      336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                               Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Smith has not made the requisite showing.                         Accordingly, we

deny a certificate of appealability and dismiss the appeal.                               We

dispense    with       oral   argument       because         the    facts        and    legal



                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3